UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1JULY 31, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 000-30151 Proginet Corporation (Name of small business issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3264929 (I.R.S. Employer Identification No.) 200 Garden City Plaza, Garden City, New York (Address of principal executive offices) 11530 (Zip Code) Issuer's telephone number(516) 535-3600 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _XNo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No _X_ The issuer’s revenues for its most recent fiscal year were $9,377,254. The aggregate market value of the voting stock (based on the closing price of such stock on the OTC Bulletin Board) held by non-affiliates of the issuer as ofSeptember 14, 2007 was approximately $24,280,000.All officers and directors of the issuer have been deemed, solely for the purpose of the foregoing calculation, to be “affiliates” of the issuer. There were 14,626,355 shares of Common Stock outstanding at September 14, 2007. Documents Incorporated by Reference: The information required by Part III of this Form 10-KSB is incorporated by reference from the Proxy Statement for the 2007 Annual Meeting of Stockholders. Transitional Small Business Disclosure Format: Yes No _X_ TABLE OF CONTENTS Page Part I Item 1. Description of Business 1 Item 2. Description of Property 8 Item 3. Legal Proceedings 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Part II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 9 Item 6. Management's Discussion and Analysis or Plan of Operation 10 Item 7. Financial Statements 15 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 34 Item 8A. Controls and Procedures 34 Item 8B. Other Information 34 Part III Item 9. Directors,Executive Officers,Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act. 35 Item 10. Executive Compensation 35 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item 12. Certain Relationships and Related Transactions and Director Independence 35 Item 13. Exhibits 36 Item 14. Principal Accountant Fees and Services 37 Signatures 37 i Part I Item 1. Description of Business Proginet Corporation ("Proginet" or the "the Company") is a security software company focused on critical aspects of data security and identity security, addressing the security and protection of data while it is both in motion and at rest.The benefits of Proginet's solutions enable companies to securely automate, schedule, and audit the transfer of data between all types of computers, both internal and external to the company, and to secure, control, and manage enterprise user communities and their access to corporate resources and information assets – all while facilitating the corporate requirement to satisfy regulatory mandates.The Company maintains a philosophy of internally developing products, coupled with the acquisition of key technology, the integration of the two, and the establishment of a network of strategic alliances with key technology partners. The Company sells its products in North America through its direct sales force and value-added resellers (“VARs”) and internationally through a global network of distributors.The Company also sells its products through Original Equipment Manufacturer (OEM) partners in the United States and Europe. Proginet's global customer base currently spans more than 20 countries and includes many Global 2000 companies.The company is headquartered in Garden City, N.Y., with offices in Toronto, Canada, and is publicly traded under the symbol (OTCBB:PRGF).For more information, visit www.proginet.com General Development of the Business Proginet was incorporated in New York in 1986 as the Teleprocessing Connection, Inc. and changed its name in 1990 to Proginet Corporation.In 1994, Proginet incorporated in Delaware, then became a public company by listing on the Vancouver Stock Exchange (which subsequently merged with the Canadian TSX exchange) in 1995. In 2002 the Company delisted from the Canadian TSX exchange and listed on the U.S. OTC Bulletin Board under the symbol PRGF.While the Company's major product offerings are the result of internal development of software, Proginet has supplemented its offerings by completing five acquisitions between 1994 and 2005, including product acquisitions from Novell, Microsoft, KnowledgNet, SureFire and Blockade. Products This section provides a brief overview of the principal products marketed by Proginet.Proginet has designed its products with an emphasis on security, reliability, scalability, ease of deployment and use, and strong ROI.Proginet’s goal is to provide its customers with the ability to secure and control information assets as data is transferred, and achieve corporate objectives, while satisfying regulatory compliance mandates and driving corporate efficiency. Product Category: Data Security & Movement Proginet’s advanced managed file transfer (MFT) technology allows users to send information over extended corporate networks and over the Internet, confident that no one other than the intended recipient can read or receive the information.Proginet’s advanced MFT software is in use at some of the largest corporations in the world.The Company's flagship solution, CyberFusion Integration Suite (CFI)™, was introduced to the market in July 2005 to satisfy the B2B data transfer requirements of global enterprises, in addition to satisfying the enterprise data transfer needs already addressed by Proginet's other MFT solutions. Proginet believes that CFI positions the company for continued, rapid growth.Accelerating market globalization, major advances in technology, and increased levels of security risk, have dramatically increased the importance of MFT. In fact, managed file transfer has become a critical element of data integration and application integration for major enterprises. The enterprise need for more advanced MFT capabilities is compelling and driven by many factors. The most significant drivers include: · Integration Requirements · Security · Regulatory Compliance Mandates · Control & Management · Open Standards · Efficiency 1 CFI has been developed specifically to address these key drivers. The following section provides a high-level overview of CFI and its components: CyberFusion Integration Suite ™: CFI is a totally integrated advanced managed file transfer solution that provides a single point of control for all file-transfer activity inside and outside an extended enterprise. A multi-platform solution that serves the mainframe world and all major distributed platforms, CFI enables organizations to conduct all enterprise file transfer securely and efficiently with internal departments, suppliers, business partners, and customers, and to integrate with a broad range of B2B applications in support of end-to-end processing. From a conceptual level, CFI is comprised of four major integrated components, as detailed below: CFI Command Center: The Command Center provides a single point of control to manage all enterprise file transfers – inside and outside the enterprise, and across all platforms. The Command Center's Web-based interface provides a single view of all file transfer activity, including server management, user profiles, alerts, status reporting, and audit logging. The Command Center easily monitors the incoming and outbound file transfers of a company and the company's business partners. CFI Platform Server: Platform Server's core strength is handling multi-platform transfers. The Platform Server provides total security and control for every file entering or leaving the enterprise, regardless of platform. Platform Server's peer-to-peer architecture, enterprise-level automation, and high-volume file-transfer capabilities enable seamless integration with other enterprise applications to deliver true end-to-end processing. CFI Internet Server: Internet Server enables organizations to exchange information securely over the Internet – with complete control. Internet Server is ideal for integrating with trading partners and for building secure trading partner networks; the only requirement for trading partners is a standard Web browser (no client software is required). CFI Commerce Server: Commerce Server is a fully-featured electronic data interchange (EDI) integration solution for B2B data exchange and is appropriate for a range of vertical industries including healthcare, retail, manufacturing, and financial services. Commerce Server supports EDI, the standard data format for exchanging business data, and provides full transaction mapping, transformation, and auditing functionality. In conjunction with CFI's Internet Server, Commerce Server supports Internet EDI, enabling organizations to transition from, and eliminate, value-added networks (VANs) and lease lines, and high associated costs. Companies using Commerce Server for Internet EDI can integrate suppliers and trading partners seamlessly over the Internet, with zero transaction cost.` Product Category: Identity & Access Management Enterprises face many challenges when it comes to managing passwords and the user identity lifecycle. The challenges begin right from the start, when a new user requires access to an application, and continues through to the end of that lifecycle, when the user leaves the organization and needs to be deprovisioned (removed) to prevent further access. Proginet’s identity and access management solutions secure and protect corporate resources and provide centralized management and control of enterprise users. Proginet has been providing password management solutions to major enterprises for more than a decade. In early 2005, Proginet further solidified its position in this marketplace by acquiring the assets of Blockade Corporation, a Canadian security software vendor. The core technologies acquired from Blockade have since been incorporated into Proginet's portfolio of security software products and rebranded under the names SecurForce™ and SecurAccess™. Expanding its portfolio of security software products has enabled Proginet to offer the following enterprise solutions: · Password Management · Identity Management · Access Management · User Provisioning · Two-factor Authentication 2 The following section provides an overview of Proginet products that fall under the category of identity and access management: SecurPass®: SecurPass is a security software solution for enterprise password management. SecurPass protects data within the enterprise – locking out unauthorized users – and integrates the enterprise's disparate platforms so that users can access all of their business applications using a single password. SecurPass comprises two modules that can be deployed either together or separately in an organization to achieve password synchronization and/or reset functionality. SecurPass:Reset: Proginet's security module for self-service, password reset, SecurPass:Reset enables users to reset their own passwords in real time, eliminating expensive calls to the organization's help desk. A Web-based, self-service utility, SecurPass:Reset prompts users through the reset process – quickly, effortlessly, and efficiently. SecurPass:Sync: SecurPass:Sync is a security module for synchronizing user passwords across multiple platforms; users only have to remember a single password to access all of their critical business applications. This minimizes the potential for password exposure and mitigates security risk for the organization. SecurForce™: SecurForce, from Proginet, is a comprehensive software suite that provides provisioning and user life-cycle management for the large or extended enterprise. SecurForce delegates and automates many of the identity management processes commonly implemented by large enterprises – and does so across the entire user life cycle. The SecurForce Suite is comprised of the SelfServ, SyncServ, and IdentiServ modules. The modules work independently for specific usage or can be combined to form a comprehensive, enterprise-wide identity management system. IdentiServ: This role-based provisioning and delegation module allows a system administrator to delegate the process of authenticating, provisioning and deprovisioning users to persons within the company who have been authorised to act as user-identity authorities for the various internal systems. SelfServ: The self-service password reset and registration module automates the password reassignment process, enabling users to easily reset their own passwords without placing expensive and time consuming calls to the help desk. This slashes help-desk costs related to password management and tremendously improves operational efficiencies and overall productivity. Users can also register accounts, associate accounts, and maintain their own identity details. SyncServ: The identity and password synchronization module reduces the number of passwords a user needs to one – regardless of the number of platforms or applications the user is authorized to access. User-password changes propagate across all systems automatically and systems are securely synchronized in real-time. SecurAccess™: SecurAccess is a single sign-on solution for the enterprise that enables users to access corporate resources and applications using a single, secure password. A centralized enterprise access control and management solution,SecurAccess takes advantage of the power of the IBM z/OS Enterprise Server system to effectively solve the organization’s security and access challenges. With SecurAccess, users have access to enterprise applications on any server authorized to their profile; they can access these applications seamlessly and in complete compliance with enterprise security policies. SecurAccess™ with VASCO® Tokens: Two-factor authentication is gaining popularity within organizations and has been adopted by a number of major consumer-facing financial institutions. Seen as a viable, and indeed desirable, method of improving password strength and overall security, two-factor authentication combines something you have (a physical device) – with something you know (a password). Proginet's SecurAccess combines with VASCO Digipass® tokens to deliver true, two-factor authentication, enabling secure user access to corporate resources and applications. Product Category: Legacy Solutions Proginet maintains a portfolio of legacy products that are used at leading corporations worldwide. These products include file transfer and middleware solutions that have significant positive impact on Proginet's revenue stream, but are no longer actively promoted in the marketplace. Existing customers of these products receive technical support from Proginet. 3 Strategy Data breaches represent one of the most critical problems that companies must address.However, the accelerating growth of the global economy demands that more and more data be shared among business partners.Thus the security and control of data as it moves within and between companies remains as one of the highest IT priorities throughout the world.It is more imperative than ever to control, track, and audit all of the information leaving and entering an enterprise every day. Product Strategy: Proginet’s product strategy continues to be to develop and market enterprise security software solutions that are standards-based, forward-looking and interoperable, and capable of meeting or exceeding the market's evolving requirements in terms of data movement, security and regulatory compliance. The Company's core technologies are integral to an enterprise's overall business processand promote secure, controlled data security and movement and identity and access management.Proginet implements its strategy by investing in a highly qualified research and development team that produces and brings to market unique and creative products, as well as establishing partnerships to acquire components and expertise in complementary technologies geared to the security software requirements of large, medium and small enterprises. Proginet provides secure enterprise software to many diversified industries worldwide with technology that includes advanced security and management features to ensure secure access and control over enterprise systems and data. Proginet’s technology provides comprehensive features and capabilities to ensure compliance with laws, regulations, and mandates, as well as standards appropriate for these industries – generating cost effective, efficient, scalable, reliable and secure infrastructures to move, manage, protect and secure the typical enterprise's most important asset – its data. The driving force behind Proginet’s strategy is the absolute dedication and commitment to fully utilize Proginet’s expertise, background, and core competencies in the critical area of security related to data movement and control.These competencies have resulted in Proginet’s product development architecture, which is focused on critical aspects of data security.This development architecture is an evolutionary approach to integrate all of the methods of data communications under one comprehensive data security and control umbrella.The core product under which this development is taking place is the Cyberfusion Integration (CFI) Suite. CFI is an end-to-end, advanced managed file transfer (MFT) solution that tightly integrates all enterprise file-transfer activity, both inside and outside the enterprise – enabling the organization to achieve total control, security, and efficiency with all file-based business activity. CFI's value proposition is underpinned by the fundamental concepts of: single point of control, total security, total auditability, guaranteed delivery, end-to-end process automation, and transfers inside and outside the extended enterprise. One of the key components of the CFI Suite is the CFI Command Center, a central control capability that serves as the central hub for the synchronization and coordination of all activities of the other CFI components that are deployed on network servers throughout the enterprise.A key product development strategy is to incorporate more types of data flows under the umbrella of the Command Center.To that end, last year Proginet introduced the CFI Commerce Server, which provides the capability to incorporate and control all EDI based files within the CFI Suite.This year Proginet will be introducing the CFI Attachment Manager to provide a superior method of handling email attachments to solve the growing problems of attachment size and space requirements in email systems.But by incorporating this component within CFI, customers will also benefit from all of the control, security, and auditing capabilities which are already a part of the CFI suite. Proginet's CFI technology follows a logically designed “road map” and provides a master control system to secure and protect access to, and movement of, enterprise data – anywhere, anytime and anyhow – with industry standards for compliance and control.CFI also complies with Service Oriented Architecture (SOA) standards, which allows for CFI to be utilized as set of integrated services within the SOA structure of any sized corporation.As more and more companies adopt an SOA architecture, this will serve as a strong differentiator between CFI and other products. For clients looking to adopt our technology enterprise-wide, Proginet provides a logical and orderly migration path – an evolutionary approach – to building and managing a total infrastructure for data movement. We also define the deployment strategies and phases of deployment required to achieve a secure data-integration environment. Identity management systems represent a growing market, albeit one that is more and more dominated by very large vendors.It appears that the roadmap of companies such as IBM, Sun, HP, and Microsoft is to embed identity management and provisioning functionality as an integral part of their operating systems.As this becomes a reality, there will be a substantially smaller potential for standalone solutions.Large vendor offerings take a tremendous amount of effort to install and maintain.Multi-year, multi-million dollar implementations (reminiscent of SAP) seem to be the norm. 4 Proginet continues to have success in this marketplace with clients that want to achieve security, efficiency, and cost savings without the significant overhead associated with these major-vendor solutions. Our standalone solutions offer measurable ROI and are expected to offer substantial market opportunity for the next few years, and probably longer; Proginet intends to continue the pursuit of this market. Proginet's principal identity-management offering is SecurForce. SecurForce is a well engineered and well architected package which can be sold successfully domestically, but may have even greater potential in the European and South American marketplace. In addition, there is still a large opportunity for SecurForce among companies with large mainframe or iSeries focus. Market Strategy: Proginet's market strategy is dependent on the Company's successful development and deployment of the product development architecture.With success in research and development, the strategy is then driven by three major components of the strategic plan: sales, alliances, and acquisitions.A significant aspect of the market strategy recognizes the importance of understanding that the needs of the marketplace are fluid and dynamic. The emphasis, the order of priority, and the commitment of resources, must be adjusted to maximize performance and capitalize on the most significant opportunities. The sales component emphasizes the need to develop more aggressive and creative sales and marketing programs.Every aspect of Proginet's sales process has been improved from the perspective of lead generation, lead qualification, product evaluation, and the closing of business.The sales strategy is specifically focused on increasing the average size of deals and reducing the average length of the sales process. The acquisition strategy is focused on the acquisition of products and/or companies that satisfy Proginet's core acquisition objectives. These include either the acquisition of a customer and revenue base in Proginet's existing technology market, or the acquisition of complementary technologies that expand Proginet's offerings to our target markets. Proginet will continue to establish domestic alliances with VARS, distributors, and major system integrators.With a focus of leveraging the expertise of these firms in their respective vertical markets, Proginet is strengthening its ability to penetrate these markets.In 2007 significant inroads were made with government and healthcare opportunities in this manner.Proginet’s dedicated alliance group will continue to forge alliances to open up other verticals.This is anticipated to be a significant source of revenue in the future. Sales and Marketing Proginet’s sales strategy is comprised of three sales models: direct sales in North America; indirect sales through distribution partners and VARs in over 23 countries around the world and in the United States; and strategic alliances with partners who integrate Proginet’s technology with their technology and sell the combined product(s).This last model is commonly referred to as OEM. The direct sales model includes a direct telemarketing and sales force comprised of Proginet employees.The direct sales model covers the entire sales cycle from lead generation through a proof-of-concept (POC) evaluation process, to the signing of a software license agreement.Proginet estimates that the “typical” sales cycle averages about 90 days for smaller sales, and up to 150 days or more for larger sales, and that the company closes the sale in approximately thirty five (35) percent of POC’s started. The indirect sales model is built on the premise that presence and knowledge in local markets is paramount to establishing necessary business relationships and closing sales.Distributor partnerships are established in local markets and Proginet commits significant resources to train and support them to sell Proginet software in their countries.The distributors’ role is to act as agents, make the marketplace aware of Proginet’s technology and explain how the technology can be used in their business environments.Proginet supports the distributors with assistance and support, customer installations, and training whenever necessary.Distributors are typically compensated at a commission rate of 40% to 50% of the license revenue generated based upon their level of effort, resources assigned, and commitment to closing sales.In addition, Proginet’s VAR relationships leverage the sales and marketing facilities of these entities to promote Proginet products through the VAR networks.Similar to a distributor partnership, VARs are trained extensively in Proginet’s software, however customer support and maintenance is generally preformed by Proginet.As such, VARs are compensated at a commission rate of 25% to 40% of the license revenue generated. The OEM sales model is based on the ability of an outside software company with complementary technology to sell, install and support Proginet’s technology.These OEMs incorporate Proginet’s technology to provide services to other customers.The OEM arrangements include a commission structure similar to distributors and also include specific fixed pricing for the number of “users” the product is licensed for. 5 All of Proginet’s sales are dependent on visibility in the marketplace and the market's acceptance of Proginet’s products.As such, the relationships with technology partners such as IBM, Microsoft, HP and others, as well as with industry analysts, most notably Gartner, gives Proginet greater visibility, which will continue to benefit both the direct and indirect sales model.Such visibility is often provided via coverage on these companies' Web sites, and in reports published by them. In both models, while there is no contractual obligation for Web site or other coverage, such visibility provides leads and references to prospective customers who could benefit from Proginet’s products and their integration into our partner’s technology.The Company, however, does not maintain statistics on the amount of revenues attributable to such leads. Proginet’s marketing strategy is centered on communicating the Company’s product solutions and overall value proposition to the marketplace.It is focused on two primary categories:targeted vertical marketing and marketing communications. Targeted vertical marketing identifies specific vertical markets where Proginet’s products are most beneficial to create the greatest number of opportunities and then develops positioning, programs and materials to reach these customers and support sales activities. Marketing communications is a comprehensive program to deliver Proginet’s message to identified audiences.These methods include developing industry analyst relationships, press coverage, trade show attendance, industry conference participation, targeted e-mail and direct mail campaigns, and communication through our corporate Web site. Proginet's Web site plays a critical role in our sales lead generation program. In early 2006, the company engaged in a focused search engine optimization (SEO) initiative, enhancing the structure, content, and positioning of our corporate Web site in line with recognized SEO best practices. These SEO efforts have significantly improved both the volume and quality of leads received, and will continue to be a key strategic focus in our marketing efforts. Proginet is committed to further investment in the performance of our Web site, and in its promotion through search engines. Customers Proginet has established a worldwide customer base of companies or organizations in more than 20 countries. These customers are engaged in financial services, insurance, healthcare, telecommunications, government, and many other vertical industries.No one customer represented 10% or more of Proginet’s revenues during each of the past two fiscal years. Suppliers Proginet is not reliant on any particular supplier for any of its operating needs.Any products required can be purchased from a number of sources. 6 Competition The enterprise software space in which Proginet operates is highly competitive.Many of our competitors, including IBM, Computer Associates, Sterling Commerce (an AT&T company), Tumbleweed, and Axway have longer operating histories, larger customer bases, greater brand recognition and significantly greater financial, marketing and other resources.Certain of our competitors may devote greater resources to marketing and promotional campaigns, adopt more aggressive pricing policies and devote substantially more resources to Web site and systems development.If our competitors are able to offer products and services on more favorable terms, we may experience reduced operating margins, loss of market share and a diminished brand franchise.We cannot assure shareholders or other parties that we will compete successfully against our current and future competitors. Competitive pressures created by any one of our competitors, or by our competitors collectively, could have a material adverse effect on our business, prospects, financial condition, and results of operations. We believe that the key criteria considered by potential purchasers of our products are substantially as they have been reported in previous years, including: the operational advantages and cost savings provided by our products; product quality and capability; product price and the terms on which the product is licensed; ease of integration of the product with the purchaser’s existing systems; ease of product installation and use; quality of support and product documentation; and the deep expertise and experience of our company.Additionally, Proginet solutions have critical and needed functionality for all companies required to address the extensive regulatory requirements that have been imposed over the past several years, including HIPAA, Sarbanes Oxley, and GLBA, as well as more recent serious security and privacy concerns. Proprietary Rights Proginet does not possess any patents.Proginet relies on a combination of trademark, copyright and trade secret laws to protect its proprietary rights.Proginet has registered, filed to register, or trademarked the names CyberFusion, CyberFusion Integration Suite (CFI), SecurForce, SecurPass, and SecurAccess in the United States. These trademarks are considered significant in the protection of the Company's technology.The Company believes that its source code and its product designs are best protected by the Company’s Employee Confidential Information and Non-Competition Agreements entered into with each of its employees. Government Regulation Proginet has received authorization from the United States Commerce Department to export strong encryption that will ensure the security of critical business information transferred worldwide via the Internet.Other than this authorization, the Company is not subject to direct regulation by any government agency, other than regulations applicable to businesses in general. Employees As of July 31, 2007, Proginet had fifty two full-time salaried employees and two consultants on retainer.The Company believes its relations with its employees are satisfactory. Research and Development Activities Proginet's investments in new technology development has and will continue to be a most significant factor in the Company's success.Proginet's expenditures for development are accounted for as research and development expense and capitalized software development expenditures.A more thorough explanation of capitalized software and its financial treatment can be found in the Company's financial statements and the associated footnotes. In 2007, the company incurred research and development expense of $168,222and incurred capitalized software development expenditures of $937,857.In 2006 the Company incurred $101,495 in research and development expenses and $876,077 in capitalized software expenditures.It is the sum of these two costs that represents the investment in new technology offered to the marketplace. 7 Item 2. Description of Property Proginet maintains its headquarters at 200 Garden City Plaza, Garden City, New York, 11530 where most employees are located.This lease expires May 2013 with current monthly rent payments of approximately $22,000.Proginet also maintains a satellite office at 21 St. Clair Avenue East, Suite 301, Toronto, Ontario.This lease expires in May 2010 with current monthly payments of approximately $4,000. Item 3. Legal Proceedings There are no material pending legal proceedings. Item 4. Submission of Matters to a Vote of Security Holders None. 8 Part II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities In September 2000, Proginet common stock began trading on the OTC Bulletin Board (“OTC-BB”) under the symbol PRGF.OB. The following table shows the high and low bid information, in U.S. dollars, of Proginet’s common stock on the OTC-BB for each quarter within the last two fiscal years: Quarter Ended High Low July 31, 2007 $1.70 $1.13 April 30, 2007 $1.25 $1.01 January 31, 2007 $1.14 $0.66 October 31, 2006 $1.26 $0.70 July 31, 2006 $1.25 $0.70 April 30, 2006 $0.95 $0.62 January 31, 2006 $0.90 $0.33 October 31, 2005 $0.50 $0.31 Holders Proginet’s stock is held by approximately one hundred sixty-five holders of record. Dividends Proginet has not paid dividends and does not anticipate paying dividends in the foreseeable future.The Board of Directors intends to retain earnings, if any, to finance growth.Accordingly, any payment of dividends by Proginet in the future will depend upon the need for working capital and the financial condition of the Company at the time. Securities authorized for issuance under equity compensation plan Equity Compensation Plan Information (a) (b) (c) Number of securities to be issued upon exercise of outstanding options, warrants, and rights Weighted-average exercise price of outstanding options, warrants, and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflect in column (a)) Equity compensation plans approved by security holders 2,623,700 $ .75 53,812 Equity compensation plans not approved by security holders - - - Total 2,623,700 $ .75 53,812 9 Item 6. Management's Discussion and Analysis or Plan of Operation General You should read the following discussion in conjunction with our financial statements and the notes thereto included elsewhere herein.Certain statements under the captions “Description of Business”, “Management's Discussion and Analysis or Plan of Operation” and elsewhere in this Form 10-KSB contain “forward-looking statements” within the meaning of the Securities Exchange Act of 1934.Words such as “may”, “should”, “could”, “believe”, “expect”, “anticipate”, “estimate”, “intend”, “strategy”, “likely” and similar expressions are intended to identify forward-looking statements about the Company’s future plans, objectives, performance, intentions and expectations.Such forward-looking statements are subject to a number of known and unknown risks, uncertainties and other factors which may cause the Company's actual results of operations and future financial condition to differ materially from those expressed or implied in or by any such forward-looking statements.Such factors include factors that may be beyond the Company’s control and include, among others, the following:general economic and business conditions, competition from existing and potential competitors and availability of qualified personnel. The Company cautions that the foregoing list of important factors is not exclusive. The Company does not undertake to update any forward-looking statements contained herein or that may be made from time to time by or on behalf of the Company. Use of Estimates and Critical Accounting Policies In preparing our financial statements, we make estimates, assumptions and judgments that can have a significant impact on our revenues, income from operations, and net income, as well as on the value of certain assets on our balance sheet. We believe that there are several accounting policies that are critical to an understanding of our historical and future performance, as these policies affect the reported amounts of revenues, expenses, and significant estimates and judgments applied by management. While there are a number of accounting policies, methods and estimates affecting our financial statements, areas that are particularly significant include revenue recognition and capitalized software development costs. These policies are described in detail below. In addition, please refer to Note 1 to the accompanying financial statements for further discussion of our accounting policies. In addition to the estimates and assumptions that we use to prepare our historical financial statements, we monitor our sales pipeline in order to estimate the timing and amount of future revenues. If we are unable to properly estimate the timing and amount of revenues, our future operations could be significantly impacted. Our sales pipeline may not consistently relate to revenues in a particular period, as the data upon which the assumptions and estimates were made by management may change. For example, information technology spending trends may cause customers to delay and reduce purchasing decisions. Accordingly, it may be harder to close contracts with customers, the size of the transactions may decrease, and many of our license contracts are pushed to the very end of the quarter, making it difficult for us to forecast revenues for the quarter, and adjust spending to respond to variations in revenue growth during the quarter, all of which may adversely affect our business, financial condition and results of operations. Revenue Recognition We recognize revenue in accordance with Statement of Position, or SOP, 97-2, “Software Revenue Recognition,” and SOP 98-9, “Modification of SOP 97-2, Software Revenue Recognition, with Respect to Certain Transactions.” We recognize software license revenues when all of the following criteria are met: persuasive evidence of an arrangement exists, the fee is fixed or determinable, collectibility is probable, delivery of the product has occurred and the customer has accepted the product (including the expiration of an acceptance period) if the terms of the contract include an acceptance requirement. In instances when any of the criteria are not met, we will either defer recognition of the software license revenue until the criteria are met or we will recognize the software license revenue on a ratable basis, as required by SOPs 97-2 and 98-9.We generally utilize written contracts as the means to establish the terms and conditions by which our products, support and services are sold to our customers. We consider a non-cancelable agreement signed by us and the customer to be evidence of an arrangement. Delivery is considered to occur when media containing the licensed programs is provided to a common carrier, or the customer is given electronic access to the licensed software. Our typical end user license agreements do not contain acceptance clauses. We consider the fee to be fixed or determinable if the fee is not subject to refund or adjustment. If the fee is not fixed or determinable, we recognize revenue as the amounts become due and payable. Probability of collection is based upon our assessment of the customer’s financial condition through review of its current financial statements or credit reports. Collection is deemed probable if we expect that the customer will be able to pay amounts under the arrangement as payments become due. For follow-on sales to existing customers, prior payment history is also used to evaluate probability of collection. If we determine that collection is not probable, we defer the revenue and recognize the revenue upon cash collection. 10 Our revenues are derived from direct sales executives, distributors and OEM partners.Commission expense is recorded at the time of sale. Commission rates to direct sales people are based on a graduating scale, ranging from 5% to 15% of the sale, dependent upon the revenue volume generated by the sales executive. Distributors are typically compensated at a commission rate of 40% to 50% of the license revenue generated based upon their level of effort, resources assigned and products sold.The OEM arrangements include a commission structure similar to distributors and also may include specific fixed pricing for the number of “users” the product is licensed for. Revenues from sales through distributors are recorded at the gross amount charged based on the economic risks and ongoing product support responsibilities we assume. When our software licenses contain multiple elements, we allocate revenue to each element based on the relative fair values of the elements. Multiple element arrangements generally include post-contract support (PCS or support), software products and, in some cases, service. Revenue from multiple-element arrangements is allocated to undelivered elements of the arrangement, such as PCS, based on the relative fair values of the elements specific to us. Our determination of fair value of each element in multi-element arrangements is based on vendor-specific objective evidence, which is generally determined by sales of the same element or service to third parties or by reference to a renewal rate specified in the related arrangement. Where vendor-specific objective evidence of fair value exists for all undelivered elements, but evidence does not exist for one or more delivered elements, we account for the delivered elements in accordance with the “Residual Method” prescribed by SOP 98-9. Under the residual method, the fair value of the undelivered elements is deferred and the remaining portion of the arrangement fee is recognized as revenue. In most cases, the bundled multiple elements include PCS and the software product. In such cases, when vendor-specific objective evidence of fair value exists for all of the undelivered elements (most commonly PCS), the residual amount is recognized as revenue and the PCS is recognized ratably over the PCS term, which is typically 12 months. A customer typically prepays maintenance revenues for the first 12 months and the related maintenance revenues are recognized ratably monthly over the term of the maintenance contract, which is generally 12months. Maintenance contracts include the right to unspecified upgrades on a when-and-if available basis and ongoing support. Deferred revenues include amounts received from customers for which revenue has not yet been recognized that generally results from deferred maintenance, consulting or training services not yet rendered and license revenue deferred until all requirements under SOP 97-2 are met. Revenue is recognized upon delivery of our products, as services are rendered, or as other requirements requiring deferral under SOP 97-2 are satisfied. Based on our interpretation of SOP 97-2 and SOP 98-9, we believe that our current sales contract terms and business arrangements have been properly reported.However, the American Institute of Certified Public Accountants and its Software Revenue Recognition Task Force continue to issue interpretations and guidance for applying the relevant standards to a wide range of sales contract terms and business arrangements that are prevalent in the software industry.Also, the SEC has issued Staff Accounting Bulletin No. 104, “Revenue Recognition in Financial Statements,” which provides guidance related to revenue recognition based on interpretations and practices followed by the SEC.Future interpretations of existing accounting standards or changes in our business practices could result in future changes in our revenue accounting policies that could have a material adverse effect on our business, financial condition and results of operations. Capitalized Software Development Costs We capitalize our software development costs when the projects under development reach technological feasibility as defined by Financial Accounting Standard (“FAS”) No. 86, and amortize these costs over the products’ estimated useful lives. Under FAS No. 86, we evaluate our capitalized software costs at each balance sheet date to determine if the unamortized balance related to any given product exceeds the estimated net realizable value of that product.Any such excess is written off through accelerated amortization in the quarter it is identified.Determining net realizable value as defined by FAS No. 86 requires that we estimate future cash flows to be generated by the products and use judgment in quantifying the appropriate amount to write off, if any.Actual cash flows and amounts realized from the software products could differ from our estimates.Also, any future changes to our product portfolio could result in significant research and development expenses related to software asset write-offs. 11 Goodwill, Other Intangible Assets and Other Long-Lived Assets The Company performs an evaluation of whether goodwill is impaired annually or when events occur or circumstances change that would more likely than not reduce the fair value of the asset below its carrying amount. Fair value is determined using market comparables for similar businesses or forecasts of discounted future cash flows. The Company also reviews other intangible assets, which are all currently amortized over their respective estimated lives, and other long-lived assets when indication of potential impairment exists, such as a significant reduction in cash flows associated with the assets, significant changes in the manner or our use of the assets or the strategy for our overall business and significant negative industry or economic trends. In addition, in all cases of an impairment review, we will re-evaluate the remaining useful life of the asset and modify it, as appropriate. Should the fair value of the Company's long-lived assets decline because of reduced operating performance, market declines, or other indicators of impairment, a charge to operations for impairment may be necessary. Results of Operations Fiscal Periods Ended July 31, 2007 and July 31, 2006 Total revenues for the year ended July 31, 2007 amounted to $9,377,254, representing an increase of $879,187, or 10.3% compared to revenues of $8,498,067 for the year ended July 31, 2006. Software license revenues for the year ended July 31, 2007 amounted to $3,441,518 representing an increase of $1,075,966, or 45.5%, compared to software license revenues of $2,365,552 for the year ended July 31, 2006.Software license revenue is sold directly through domestic sales executives, indirectly through distributors and VARs and through OEM partners. Direct sales, indirect sales and OEM sales amounted to $2,102,478, $1,256,622 and $82,418 for the year ended July 31, 2007, respectively,compared to $1,665,537, $442,359 and $257,656 for the year ended July 31, 2006, respectively.The increase in software license revenues is primarily due to an increase in the dollar value of the individual license agreements for the advance managed file transfer technology, especially with larger organizations, both domestically and internationally. Software maintenance fees and other increased by $104,843, or 1.9% to $5,771,786 compared to such fees in fiscal 2006 of $5,666,943. The increase in software maintenance fees and other is primarily due to an increase in software license revenues offset by maintenance contract cancellations of acquired legacy software solutions.While these legacy solutions still contribute to the Company’s maintenance revenue base, they are no longer actively promoted in the marketplace. Fees for professional services for the year ended July 31, 2007 amounted to $163,950 compared to fees for professional services of $465,572 for the year ended July 31, 2006, representing a decrease of $301,622 or 64.8%. The decrease in professional service fees revenue is primarily due to the completion of professional service engagements for the acquired Blockade Systems Corp. customers and a decline in services rendered to our OEM partner customers. Operating Expenses Operating expenses increased to $8,511,209 from $7,899,160 for year ended July 31, 2007 and July 31, 2006 respectively, an increase of $612,049 or 7.7%. The increase in operating expenses is primarily a result of the following fluctuations: Cost of software licenses (which primarily includes amortization of capitalized software costs) for the year ended July 31, 2007 amounted to $1,630,696, representing a decrease of $186,913 or 10.3%, compared to cost of software licenses of $1,817,609 for the year ended July 31, 2006.The decrease in cost of software licenses is primarily due to the full amortization of certain purchased software costs from the prior year periods and a cumulative adjustment of $47,296 for correcting certain amortization provisions relating to product enhancements and the allocation of costs carried over from the original CyberFusion product. Cost of maintenance fees and other (which principally consists of technical support payroll) for the year ended July 31, 2007 amounted to $1,191,865, representing a decrease of $39,169 or 3.2%, compared to cost of maintenance fees and other of $1,231,034 for the year ended July 31, 2006. The decrease in cost of maintenance fees and other is due to a decrease in the allocation of employee related costs for technical services as such costs are being allocated to the research and development of the Company’s future products and to the sales organization. Commissions amounted to $1,261,814 for the year ended July 31, 2007 compared to commissions of $959,895 for the year ended July 31, 2006, representing an increase of $301,919 or 31.5%. The increase in commission expense is directly related to the increase in direct and international distributor software sales for the year ended July 31, 2007. 12 Research and development amounted to $168,222 for the year ended July 31, 2007 compared to $101,495, representing an increase of $66,727 or 65.7% for the year ended July 31, 2007. The increase in research and development expenses is attributable to increased resources allocated to the product development and testing activities of the Company’s new products. Selling and marketing expense for the year ended July 31, 2007 amounted to $1,776,408 representing an increase of $280,396 or 18.7%, compared to selling and marketing expense of $1,496,012 for the year ended July 31, 2006. The increase in selling and marketing is primarily due to an increase in technical employee and employee related costs of $141,688 utilized in the sales cycle process, increased costs of $99,902 for public relations communications, retention of an industry analysts for additional research services and an increase of $38,142 in customer and distributor visitations by the sales organization. General and administrative expense for the year ended July 31, 2007 amounted to $2,439,057, representing an increase of $276,188 or 12.8% compared to $2,162,869 in general and administrative expense for the year ended July 31, 2006. The increase in general and administrative expense is partially due to a $48,959 increase in Board of Director fees, a $50,486 increase in employee profit sharing and management discretionary compensation expense as defined Fiscal 2007 financial targets were met, a $52,524 increase in professional fees primarily relating to tender offer costs and other corporate matters, a $80,234 increase in additional employee headcount from the establishment of a strategic alliance and investor relations department and a $31,647 increase for other investor relations initiatives such as conferences and direct mailings. The Company reported a net income of $936,852 for 2007 compared to a net income of $584,564 for 2006. LIQUIDITY AND CAPITAL RESOURCES At July 31, 2007, the Company had a cash balance of $3,439,988. Operating activities provided cash of $1,891,898 for the fiscal year ended July 31, 2007.This resulted primarily from a net income of $936,852 and non-cash charges for depreciation and amortization of $1,629,999 offset by a decrease in deferred revenue of $167,999 caused by a decrease in advanced billing cash collections and an increase in trade accounts receivable due to the increase in software sales and licenses. Investing activities used cash of $980,918 for the fiscal year ended July 31, 2007, primarily for costs associated with the development of the Company’s software products. Financing activities provided cash of $27,488 primarily from the exercise of 34,300 stock options and 100,000 warrants. The Company has available a line of credit of $1,000,000. The interest rate is variable based on the bank’s prime rate. The line of credit is collateralized by accounts receivable of the Company and expires September 24, 2007, at which time the Company intends to renew this line of credit.As of July 31, 2007, the Company has not borrowed against this line of credit. The Company believes that its present cash, the cash generated from operations and amounts available under its present line of credit agreements will be sufficient to meet its cash needs for at least the next twelve months. 13 The following table lists the Company’s cash contractual obligations as of July 31, 2007: Payments Due by Period Contractual Obligations: Total Less than 1 year 1-3 years 3-5 years More than 5 years Operating Lease Obligations (1) $ 1,858,284 $ 318,694 $ 658,443 $ 613,227 $ 267,920 (1) The Company leases office space in Garden City, New York and Toronto, Ontario and leases certain computer equipment for technical support efforts and administrative purposes. Recent Accounting Pronouncements In February 2007, the FASB issued Statement of Financial Accounting Standard No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“FAS 159”). FAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value and establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. FAS 159 is effective for fiscal years beginning after November 15, 2007.The Company has determined that the adoption of FAS 159 will not have a material impact on the Financial Statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (“FAS 157”). FAS 157 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurement. This statement shall be effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier application is encouraged, provided that the reporting entity has not yet issued financial statements for that fiscal year, including any financial statements for an interim period within that fiscal year. The provisions of this statement should be applied prospectively as of the beginning of the fiscal year in which this statement is initially applied, except in some circumstances where the statement shall be applied retrospectively. The Company is currently evaluating the impact, if any, that the adoption of FAS 157 will have on the Company’s Financial Statements. The Financial Accounting Standards Board (FASB) issued interpretation no. 48,
